1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES CASEMENT,                                 Case No.: 1:19-cv-01262 DAD JLT
12                  Plaintiff,                       ORDER CLOSING THE ACTION AS TO
                                                     RIGHTSOURCING, INC.
13          v.

14   SOLIANT HEALTH INC, et al.,
                    Defendants.
15
16
17          The plaintiff has filed a notice of dismissal as to Rightsourcing, Inc. (Doc. 18) Though

18   Rightsourcing joined in the notice of removal to this Court, it has not filed an answer or a motion for

19   summary judgment. (Doc. 10) Thus, according to Fed. R. Civ.P. 41(a)(ii), the dismissal is effective

20   without an order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

21   Therefore, the Clerk of the Court is DIRECTED to close this action as to Rightsourcing, Inc.

22
23   IT IS SO ORDERED.

24      Dated:     November 12, 2019                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
